DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 19 May 2022 has been entered. Claims 1-20 remain pending in the application. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 April 2022, 24 May 2022, and 20 July 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US RE 23,487) in view of Holley (US 4,838,527).
Regarding Claim 1, McCabe discloses a pressure relief valve assembly (Figure 2; Col 1, lines 25-31). The assembly comprising: 
a body (see Annotated Figure A) with at least one flow passage in the body providing at least part of an opening to the exterior of the body (see Annotated Figure A; from 25 to 32); 
a normally closed check valve (16) in the at least one flow passage in the body which when closed prevents the flow of compressed gas (the recitation of the actual fluid handled has been given no patentable weight in the apparatus claims, MPEP 2115) through the at least one passage (from 25 to 32) and to the exterior of the body and when opened permits flow of gas through the at least one passage and to the exterior of the body (from 25 to 32 via actuation of 19); 
an actuator pin (19) slidably carried by the body and movable relative to the body to an advanced position opening the normally closed check valve (from Col 3, lines 43-45) and to a retracted position permitting the check valve to close (Col 3, lines 47-50); and 
a knob (20) connected to the actuator pin (Figure 2) and rotatable in one of a clockwise or counterclockwise direction to advance the actuator pin relative to the body to open the check valve and rotatable in the other of the clockwise or counterclockwise direction to retract the actuator pin relative to the body to permit the check valve to close (Figure 2),
but fails to expressly disclose the knob having threads engaged with complementary threads carried by the body.
Holley teaches a control valve (Figure 11) with a body (see Annotated Figure B) and a knob (see Annotated Figure B) where the knob has threads engaged with complementary threads carried by the body (see Annotated Figure B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCabe to incorporate the teachings of Holley to provide for the knob having threads engaged with complementary threads carried by the body.  Doing so would be combining prior art elements according to known methods (providing a threaded connection from the knob to the body in addition to the connection between the knob and the actuator pin) to yield predictable results (to secure the knob to the body, thereby allowing for knob to be more secure and lessening the chance of unintentional actuation by increasing the contact area between the knob and the valve be securing the knob to both the valve body and the actuator, thereby preventing shear at the actuator pin in the case of unintentional contact).

    PNG
    media_image1.png
    745
    594
    media_image1.png
    Greyscale

Annotated Figure A

    PNG
    media_image2.png
    352
    347
    media_image2.png
    Greyscale

Annotated Figure B
Regarding Claim 2, McCabe discloses wherein the body comprises a main body (see Annotated Figure A) and a guide body (see Annotated Figure A) carried by the main body (see Annotated Figure A), the at least one passage includes an axial bore through the main body in which the check valve is received (16 in Figure 2) and the guide body includes a through bore (within 15a) in which the actuator pin is received at least in part for generally axial advancement or retraction relative to the check -7-U.S.S.N. 17/043,903October 21, 2021valve (up and down as seen in Figure 2), and at least one counterbore (through 17a) in the guide body larger in diameter than portion actuator pin received therein to form at least part of the at least one passage through which compressed gas (the recitation of the actual fluid handled has been given no patentable weight in the apparatus claims, MPEP 2115) may flow when the check valve is at least partially open and at least one outlet passage in the guide body communicating with the at least one counterbore and an exterior portion of the guide body (via 32).
Regarding Claim 3, McCabe discloses where the guide body is threadably connected to the main body (Figure 2; see Annotated Figure A).
Regarding Claim 7, McCabe discloses where the actuator pin (19) is guided by the bore of the guide body for generally axially movement by rotation of the knob (Figure 2).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US RE 23,487) in view of Holley (US 4,838,527) in further view of Karlsson et al (US 2,868,224).
Regarding Claim 8-9, McCabe discloses all essential elements of the current invention including where the normally closed check valve (16) comprises a valve body (16), but fails to disclose a bore through the valve body, a valve seat carried by the valve body and encircling the bore through the valve body, a valve stem received at least in part in the bore with a clearance between them, and a valve head connected to the valve stem and configured for engagement with the valve seat when the check valve is closed, and the valve stem is configured to be generally axially moveable relative to the valve seat to move the valve head between closed and an at least partially opened position of the check valve to permit compressed gas to flow between the valve head and the valve seat and through the clearance between the valve stem and the bore through the valve body.
Karlsson et al teach where the normally closed check valve (4) comprises a valve body (see Annotated Figure C), a bore through the valve body (see Annotated Figure C through which the valve stem extends), a valve seat (3) carried by the valve body and encircling the bore through the valve body (see Annotated Figure C), a valve stem received at least in part in the bore with a clearance between them (see Annotated Figure C), and a valve head (4) connected to the valve stem and configured for engagement with the valve seat when the check valve is closed (Figure 1), and the valve stem is configured to be generally axially moveable relative to the valve seat to move the valve head between closed (Figure 1) and an at least partially opened position of the check valve to permit compressed gas to flow between the valve head and the valve seat and through the clearance between the valve stem and the bore through the valve body (Figures 2 or 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCabe, as modified by Holley, to incorporate the teachings of Karlsson et al to provide for a bore through the valve body, a valve seat carried by the valve body and encircling the bore through the valve body, a valve stem received at least in part in the bore with a clearance between them, and a valve head connected to the valve stem and configured for engagement with the valve seat when the check valve is closed, and the valve stem is configured to be generally axially moveable relative to the valve seat to move the valve head between closed and an at least partially opened position of the check valve to permit compressed gas to flow between the valve head and the valve seat and through the clearance between the valve stem and the bore through the valve body.  Doing so would be simple substitution of one known element for another (the check valve of Karlsson et al for the check valve of McCabe) to obtain predictable results (to stop fluid flow from the tank to the outlet).

    PNG
    media_image3.png
    484
    624
    media_image3.png
    Greyscale

Annotated Figure C
Allowable Subject Matter
Claims 4-6 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
Response to Arguments
Applicant's arguments filed 19 May 2022 have been fully considered but they are not persuasive.
Argument directed to Claim 1: McCabe does not teach the particularly claimed pressure relief valve
First, Applicant argues that McCabe does not teach a pressure relief valve since the valve of McCabe is named a fill and discharge valve.  However, this argument is unpersuasive, since the valve of McCabe will function as a pressure relief valve when the actuator pin 19 presses and opens the bore at 17a by pressing the check valve 16 away from the seat.  This will allow for fluid pressure communication between the tank and the exterior of the tank and function as a pressure relief valve.  Therefore, this argument is unpersuasive.
Argument directed to Claim 1: McCabe does not teach the actuator pin slidable carried by the valve body
Next, Applicant argues that since the actuator pin is threadably carried by the valve body (seen at Figure 2), the actuator pin is not sliably carried by the valve body.  However, this argument is unpersuasive.  The actuator pin slides within the valve body in a generally axial direction, along the threads of the valve body.  Therefore, this argument is unpersuasive.
Argument directed to Claim 1: It would not have been obvious to modify McCabe in view of Holley
Last, Applicant argues that it would not be obvious to modify McCabe to incorporate the knob having threads engaged with complementary threads carried by the body, since the actuator pin is already threadedly connected to the valve body. Applicant argues that any further connection would be redundant and add unnecessary cost and complexity to the structure of the valve.  However, this argument is unpersuasive. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCabe to incorporate the teachings of Holley to provide for the knob having threads engaged with complementary threads carried by the body.  Doing so would be combining prior art elements according to known methods (providing a threaded connection from the knob to the body in addition to the connection between the knob and the actuator pin) to yield predictable results (to secure the knob to the body, thereby allowing for knob to be more secure and lessening the chance of unintentional actuation by increasing the contact area between the knob and the valve be securing the knob to both the valve body and the actuator, thereby preventing shear at the actuator pin in the case of unintentional contact).  Securing the knob to the body would not be redundant as it would additionally prevent the knob from being subject to damage, in addition to any protections afforded to the actuator pin itself. Therefore, this argument is unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753